Case 2:20-cv-06315-CBM-JC Document 28 Filed 12/08/20 Page 1 of 16 Page ID #:266




  1   Thomas C. Hurrell, State Bar No. 119876
      E-Mail: thurrell@hurrellcantrall.com
  2   Diane Martinez, State Bar No. 276499
      E-Mail: dmartinez@hurrellcantrall.com
  3   Faryar Barzin, State Bar No. 317614
      E-Mail: fbarzin@hurrellcantrall.com
  4   HURRELL CANTRALL LLP
      300 South Grand Avenue, Suite 1300
  5   Los Angeles, California 90071
      Telephone: (213) 426-2000
  6   Facsimile: (213) 426-2020
  7
      Attorneys for Defendant, COUNTY OF LOS ANGELES, TRAVIS KELLY,
  8   CONNOR HOFFMAN, and IAN WALKER
  9

 10

 11                             UNITED STATES DISTRICT COURT
 12           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 13
       TIMOTHY REEVES NEAL;                      CASE NO. 2:20-cv-06315-CBM(JCx)
 14    BARBARA NEAL,
 15                     Plaintiffs,              [Assigned to Magistrate Judge
 16                                              Jacqueline Chooljian. Courtroom
              v.
                                                 "750"]
 17    COUNTY OF LOS ANGELES;
       TRAVIS KELLY; CONNOR
 18    HOFFMAN; IAN WALKER, and                   STIPULATED PROTECTIVE
       DOES 1-50, inclusive,                      ORDER
 19

 20                     Defendants.

 21

 22
         1.        A.         PURPOSES AND LIMITATIONS
 23
              As the parties have represented that discovery in this action is likely to
 24
      involve production of confidential or private information for which special
 25
      protection from public disclosure and from use for any purpose other than
 26
      prosecuting this litigation may be warranted, this Court enters the following
 27
      Protective Order. This Order does not confer blanket protections on all disclosures
 28
Case 2:20-cv-06315-CBM-JC Document 28 Filed 12/08/20 Page 2 of 16 Page ID #:267




  1   or responses to discovery. The protection it affords from public disclosure and use
  2   extends only to the limited information or items that are entitled to confidential
  3   treatment under the applicable legal principles. Further, as set forth in Section 12.3,
  4   below, this Protective Order does not entitle the parties to file confidential
  5   information under seal. Rather, when the parties seek permission from the court to
  6   file material under seal, the parties must comply with Civil Local Rule 79-5 and
  7   with any pertinent orders of District Judge Consuelo M. Marshall and Magistrate
  8   Judge Jacqueline Chooljian.
  9         If any material disclosed or obtained in the course of the instant litigation is
 10   intended to be used for any purpose other than prosecuting this litigation, the party
 11   seeking public disclosure or dissemination of such materials must first seek approval
 12   from the Court.
 13         B.     GOOD CAUSE STATEMENT
 14         This action is likely to involve confidential information pertaining to
 15   personnel records and other materials subject to privacy protections for which
 16   special protection from public disclosure and from use for any purpose other than
 17   prosecution of this action is warranted. Limiting disclosure of these documents to
 18   the context of this litigation as provided herein will, accordingly, further important
 19   law enforcement objections and interests, including the safety of personnel and the
 20   public, as well as individual privacy rights of plaintiff, the individual defendants,
 21   and third parties. Such confidential materials and information consist of, among
 22   other things, materials entitled to privileges and/or protections under the following:
 23   United States Constitution, First Amendment; the California Constitution, Article I,
 24   Section 1; California Penal Code §§ 832.5, 832.7 and 832.8; California Evidence
 25   Code §§ 1040 and 1043 et. seq; the Privacy Act of 1974, 5 U.S.C. § 552; Health
 26   Insurance Portability and Accountability Act of 1996 (HIPPA); the right to privacy;
 27   decisional law relating to such provisions; and information otherwise generally
 28   unavailable to the public, or which may be privileged or otherwise protected from
                                                2
Case 2:20-cv-06315-CBM-JC Document 28 Filed 12/08/20 Page 3 of 16 Page ID #:268




  1   disclosure under state or federal statutes, court rules, case decisions, or common
  2   law. Defendants also contend that such confidential materials and information
  3   consist of materials entitled to the Official Information Privilege.
  4         Confidential information with respect to the Defendants may include, but is
  5   not limited to: personnel files; internal investigative files and documents; email and
  6   written correspondence records; and policies and procedures that are kept from the
  7   public in the ordinary course of business, as well as other information that is not
  8   generally available to the public and is subject to the Official Information Privilege
  9   and other privileges. Confidential information with financial records; email and
 10   written correspondence records; video footage and/or photographs of the incident;
 11   and psychological and medical notes, evaluations, reports, and treatment plans.
 12         Testimony taken at a deposition may be designated as Confidential by making
 13   a statement to that effect on the record at the deposition. Arrangements shall be
 14   made with the court reporter transcribing the deposition to separately bind such
 15   portions of the transcript containing information designated as Confidential, and to
 16   label such portions appropriately. Photographs, video or audio footage obtained
 17   through the course of discovery or otherwise may not be used for any purpose other
 18   than litigating this lawsuit. The parties agree to refrain from directly or indirectly
 19   disclosing or publicly disseminating deposition testimony, and/or photographs,
 20   video or audio footage obtained through the course of discovery or otherwise,
 21   specifically including, but not limited to, dissemination via billboard advertisements,
 22   print and online media organizations, or any other internet posting or social media.
 23   If any party intends to use such materials for any purpose other than litigating this
 24   lawsuit, the party seeking public disclosure must first seek approval from the Court.
 25         In light of the nature of the claims and allegations in this case and the parties’
 26   representations that discovery in this case will involve the production of confidential
 27   records, and in order to expedite the flow of information, to facilitate the prompt
 28   resolution of disputes over confidentiality of discovery materials, to adequately
                                                 3
Case 2:20-cv-06315-CBM-JC Document 28 Filed 12/08/20 Page 4 of 16 Page ID #:269




  1   protect information the parties are entitled to keep confidential, to ensure that the
  2   parties are permitted reasonable necessary uses of such material in connection with
  3   this action, to address their handling of such material at the end of the litigation, and
  4   to serve the ends of justice, a protective order for such information is justified in this
  5   matter. The parties shall not designate any information/documents as confidential
  6   without a good faith belief that such information/documents have been maintained
  7   in a confidential, non-public manner, and that there is good cause or a compelling
  8   reason why it should not be part of the public record of this case.
  9   2.     DEFINITIONS
 10          2.1    Action: The instant action: Timothy Reeves Neal, et al. v. County of
 11   Los Angeles, et al., Case No. 2:20-cv-06315-CBM(JCx)
 12          2.2    Challenging Party: a Party or Non-Party that challenges the
 13   designation of information or items under this Order.
 14          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 15   how it is generated, stored or maintained) or tangible things that qualify for
 16   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 17   the Good Cause Statement.
 18          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 19   their support staff).
 20          2.5    Designating Party: a Party or Non-Party that designates information or
 21   items that it produces in disclosures or in responses to discovery as
 22   “CONFIDENTIAL.”
 23          2.6    Disclosure or Discovery Material: all items or information, regardless
 24   of the medium or manner in which it is generated, stored, or maintained (including,
 25   among other things, testimony, transcripts, and tangible things), that are produced or
 26   generated in disclosures or responses to discovery in this matter.
 27   ///

 28   ///
                                                  4
Case 2:20-cv-06315-CBM-JC Document 28 Filed 12/08/20 Page 5 of 16 Page ID #:270




  1         2.7    Expert: a person with specialized knowledge or experience in a matter
  2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  3   an expert witness or as a consultant in this Action.
  4         2.8    House Counsel: attorneys who are employees of a party to this Action.
  5   House Counsel does not include Outside Counsel of Record or any other outside
  6   counsel.
  7         2.9    Non-Party: any natural person, partnership, corporation, association, or
  8   other legal entity not named as a Party to this action.
  9         2.10 Outside Counsel of Record: attorneys who are not employees of a
 10   party to this Action but are retained to represent or advise a party to this Action and
 11   have appeared in this Action on behalf of that party or are affiliated with a law firm
 12   which has appeared on behalf of that party, and includes support staff.
 13         2.11 Party: any party to this Action, including all of its officers, directors,
 14   employees, consultants, retained experts, and Outside Counsel of Record (and their
 15   support staffs).
 16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 17   Discovery Material in this Action.
 18         2.13 Professional Vendors:         persons or entities that provide litigation
 19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 21   and their employees and subcontractors.
 22         2.14 Protected Material:       any Disclosure or Discovery Material that is
 23   designated as “CONFIDENTIAL.”
 24         2.15 Receiving Party:        a Party that receives Disclosure or Discovery
 25   Material from a Producing Party.
 26   3.    SCOPE
 27         The protections conferred by this Order cover not only Protected Material (as
 28   defined above), but also (1) any information copied or extracted from Protected
                                                 5
Case 2:20-cv-06315-CBM-JC Document 28 Filed 12/08/20 Page 6 of 16 Page ID #:271




  1   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
  2   and (3) any deposition testimony, conversations, or presentations by Parties or their
  3   Counsel that might reveal Protected Material, other than during a court hearing or at
  4   trial.
  5            Any use of Protected Material during a court hearing or at trial shall be
  6   governed by the orders of the presiding judge. This Order does not govern the use
  7   of Protected Material during a court hearing or at trial.
  8   4.       DURATION
  9            Even after final disposition of this litigation, the confidentiality obligations
 10   imposed by this Order shall remain in effect until a Designating Party agrees
 11   otherwise in writing or a court order otherwise directs. Final disposition shall be
 12   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 13   or without prejudice; and (2) final judgment herein after the completion and
 14   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 15   including the time limits for filing any motions or applications for extension of time
 16   pursuant to applicable law.
 17   5.       DESIGNATING PROTECTED MATERIAL
 18            5.1   Exercise of Restraint and Care in Designating Material for Protection.
 19   Each Party or Non-Party that designates information or items for protection under
 20   this Order must take care to limit any such designation to specific material that
 21   qualifies under the appropriate standards. The Designating Party must designate for
 22   protection only those parts of material, documents, items, or oral or written
 23   communications that qualify so that other portions of the material, documents,
 24   items, or communications for which protection is not warranted are not swept
 25   unjustifiably within the ambit of this Order.
 26            Mass, indiscriminate, or routinized designations are prohibited. Designations
 27   that are shown to be clearly unjustified or that have been made for an improper
 28   purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                   6
Case 2:20-cv-06315-CBM-JC Document 28 Filed 12/08/20 Page 7 of 16 Page ID #:272




  1   unnecessary expenses and burdens on other parties) may expose the Designating
  2   Party to sanctions.
  3         If it comes to a Designating Party’s attention that information or items that it
  4   designated for protection do not qualify for protection, that Designating Party must
  5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  6         5.2         Manner and Timing of Designations. Except as otherwise provided in
  7   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
  8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  9   under this Order must be clearly so designated before the material is disclosed or
 10   produced.
 11         Designation in conformity with this Order requires:
 12               (a)     for information in documentary form (e.g., paper or electronic
 13   documents, but excluding transcripts of depositions), that the Producing Party affix
 14   at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
 15   legend”), to each page that contains protected material. If only a portion or portions
 16   of the material on a page qualifies for protection, the Producing Party also must
 17   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
 18   margins).
 19         A Party or Non-Party that makes original documents available for inspection
 20   need not designate them for protection until after the inspecting Party has indicated
 21   which documents it would like copied and produced. During the inspection and
 22   before the designation, all of the material made available for inspection shall be
 23   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 24   documents it wants copied and produced, the Producing Party must determine which
 25   documents, or portions thereof, qualify for protection under this Order. Then, before
 26   producing the specified documents, the Producing Party must affix the
 27   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 28   portion or portions of the material on a page qualifies for protection, the Producing
                                                  7
Case 2:20-cv-06315-CBM-JC Document 28 Filed 12/08/20 Page 8 of 16 Page ID #:273




  1   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  2   markings in the margins).
  3         (b) for testimony given in depositions that the Designating Party identifies on
  4   the record, before the close of the deposition as protected testimony. Photographs,
  5   video or audio footage taken at a deposition may not be used for any purpose other
  6   than litigating this lawsuit. The parties agree to refrain from directly or indirectly
  7   disclosing or publicly disseminating deposition testimony, and/or photographs,
  8   video or audio footage obtained through the course of discovery or otherwise,
  9   specifically including, but not limited to, print and online media organizations, or
 10   any other internet posting or social media. If any party intends to use such materials
 11   for any purpose other than litigating this lawsuit, the party seeking public disclosure
 12   must first seek approval from the Court.
 13               (c) for information produced in some form other than documentary and
 14   for any other tangible items, that the Producing Party affix in a prominent place on
 15   the exterior of the container or containers in which the information is stored the
 16   legend “CONFIDENTIAL.” If only a portion or portions of the information
 17   warrants protection, the Producing Party, to the extent practicable, shall identify the
 18   protected portion(s).
 19         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
 20   failure to designate qualified information or items does not, standing alone, waive
 21   the Designating Party’s right to secure protection under this Order for such material.
 22   Upon timely correction of a designation, the Receiving Party must make reasonable
 23   efforts to assure that the material is treated in accordance with the provisions of this
 24   Order.
 25   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 26         6.1     Timing of Challenges.     Any Party or Non-Party may challenge a
 27   designation of confidentiality at any time that is consistent with the Court’s
 28   Scheduling Order.
                                                 8
Case 2:20-cv-06315-CBM-JC Document 28 Filed 12/08/20 Page 9 of 16 Page ID #:274




  1         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
  2   resolution process under Local Rule 37-1 et seq.
  3         6.3     The burden of persuasion in any such challenge proceeding shall be on
  4   the Designating Party. Frivolous challenges, and those made for an improper
  5   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  6   parties) may expose the Challenging Party to sanctions. Unless the Designating
  7   Party has waived or withdrawn the confidentiality designation, all parties shall
  8   continue to afford the material in question the level of protection to which it is
  9   entitled under the Producing Party’s designation until the Court rules on the
 10   challenge.
 11   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 12         7.1     Basic Principles. A Receiving Party may use Protected Material that is
 13   disclosed or produced by another Party or by a Non-Party in connection with this
 14   Action only for prosecuting, defending, or attempting to settle this Action. Such
 15   Protected Material may be disclosed only to the categories of persons and under the
 16   conditions described in this Order. When the Action has been terminated, a
 17   Receiving Party must comply with the provisions of Section 13 below.
 18         Protected Material must be stored and maintained by a Receiving Party at a
 19   location and in a secure manner that ensures that access is limited to the persons
 20   authorized under this Order.
 21         7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
 22   otherwise ordered by the court or permitted in writing by the Designating Party, a
 23   Receiving      Party   may     disclose   any   information   or   item   designated
 24   “CONFIDENTIAL” only to:
 25               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 26   well as employees of said Outside Counsel of Record to whom it is reasonably
 27   necessary to disclose the information for this Action;
 28   ///
                                                 9
Case 2:20-cv-06315-CBM-JC Document 28 Filed 12/08/20 Page 10 of 16 Page ID #:275




  1            (b) the officers, directors, and employees (including House Counsel) of
  2   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  3            (c) Experts (as defined in this Order) of the Receiving Party to whom
  4   disclosure is reasonably necessary for this Action and who have signed the
  5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  6            (d) the court and its personnel;
  7            (e) court reporters and their staff;
  8            (f) professional jury or trial consultants, mock jurors, and Professional
  9   Vendors to whom disclosure is reasonably necessary for this Action and who have
 10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 11            (g) the author or recipient of a document containing the information or a
 12   custodian or other person who otherwise possessed or knew the information;
 13            (h) during their depositions, witnesses, and attorneys for witnesses, in the
 14   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 15   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
 16   form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
 17   confidential information unless they sign the “Acknowledgment and Agreement to
 18   Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating Party
 19   or ordered by the court. Pages of transcribed deposition testimony or exhibits to
 20   depositions that reveal Protected Material may be separately bound by the court
 21   reporter and may not be disclosed to anyone except as permitted under this
 22   Protective Order; and
 23            (i) any mediator or settlement officer, and their supporting personnel,
 24   mutually agreed upon by any of the parties engaged in settlement discussions.
 25   ///

 26   ///
 27   ///

 28   ///
                                                  10
Case 2:20-cv-06315-CBM-JC Document 28 Filed 12/08/20 Page 11 of 16 Page ID #:276




  1   8.    PROTECTED           MATERIAL            SUBPOENAED         OR      ORDERED
  2   PRODUCED IN OTHER LITIGATION
  3         If a Party is served with a subpoena or a court order issued in other litigation
  4   that compels disclosure of any information or items designated in this Action as
  5   “CONFIDENTIAL,” that Party must:
  6            (a) promptly notify in writing the Designating Party. Such notification
  7   shall include a copy of the subpoena or court order unless prohibited by law;
  8            (b) promptly notify in writing the party who caused the subpoena or order
  9   to issue in the other litigation that some or all of the material covered by the
 10   subpoena or order is subject to this Protective Order. Such notification shall include
 11   a copy of this Protective Order; and
 12            (c)   cooperate with respect to all reasonable procedures sought to be
 13   pursued by the Designating Party whose Protected Material may be affected.
 14         If the Designating Party timely seeks a protective order, the Party served with
 15   the subpoena or court order shall not produce any information designated in this
 16   action as “CONFIDENTIAL” before a determination by the court from which the
 17   subpoena or order issued, unless the Party has obtained the Designating Party’s
 18   permission, or unless otherwise required by the law or court order. The Designating
 19   Party shall bear the burden and expense of seeking protection in that court of its
 20   confidential material and nothing in these provisions should be construed as
 21   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 22   directive from another court.
 23   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 24   PRODUCED IN THIS LITIGATION
 25            (a) The terms of this Order are applicable to information produced by a
 26   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 27   produced by Non-Parties in connection with this litigation is protected by the
 28   ///
                                               11
Case 2:20-cv-06315-CBM-JC Document 28 Filed 12/08/20 Page 12 of 16 Page ID #:277




  1   remedies and relief provided by this Order. Nothing in these provisions should be
  2   construed as prohibiting a Non-Party from seeking additional protections.
  3             (b) In the event that a Party is required, by a valid discovery request, to
  4   produce a Non-Party’s confidential information in its possession, and the Party is
  5   subject to an agreement with the Non-Party not to produce the Non-Party’s
  6   confidential information, then the Party shall:
  7                (1) promptly notify in writing the Requesting Party and the Non-Party
  8   that some or all of the information requested is subject to a confidentiality
  9   agreement with a Non-Party;
 10                (2) promptly provide the Non-Party with a copy of the Protective
 11   Order in this Action, the relevant discovery request(s), and a reasonably specific
 12   description of the information requested; and
 13                (3) make the information requested available for inspection by the
 14   Non-Party, if requested.
 15             (c) If a Non-Party represented by counsel fails to commence the process
 16   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
 17   notice and accompanying information or fails contemporaneously to notify the
 18   Receiving Party that it has done so, the Receiving Party may produce the Non-
 19   Party’s confidential information responsive to the discovery request.          If an
 20   unrepresented Non-Party fails to seek a protective order from this court within 14
 21   days of receiving the notice and accompanying information, the Receiving Party
 22   may produce the Non-Party’s confidential information responsive to the discovery
 23   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 24   not produce any information in its possession or control that is subject to the
 25   confidentiality agreement with the Non-Party before a determination by the court
 26   unless otherwise required by the law or court order. Absent a court order to the
 27   contrary, the Non-Party shall bear the burden and expense of seeking protection in
 28   this court of its Protected Material.
                                                12
Case 2:20-cv-06315-CBM-JC Document 28 Filed 12/08/20 Page 13 of 16 Page ID #:278




  1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  3   Protected Material to any person or in any circumstance not authorized under this
  4   Protective Order, the Receiving Party must immediately (a) notify in writing the
  5   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
  6   all unauthorized copies of the Protected Material, (c) inform the person or persons to
  7   whom unauthorized disclosures were made of all the terms of this Order, and (d)
  8   request such person or persons to execute the “Acknowledgment and Agreement to
  9   Be Bound” that is attached hereto as Exhibit A.
 10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 11   PROTECTED MATERIAL
 12         When a Producing Party gives notice to Receiving Parties that certain
 13   inadvertently produced material is subject to a claim of privilege or other protection,
 14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 16   may be established in an e-discovery order that provides for production without
 17   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
 18   as the parties reach an agreement on the effect of disclosure of a communication or
 19   information covered by the attorney-client privilege or work product protection, the
 20   parties may incorporate their agreement into this Protective Order.
 21   12.   MISCELLANEOUS
 22         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 23   person to seek its modification by the Court in the future.
 24         12.2 Right to Assert Other Objections. No Party waives any right it
 25   otherwise would have to object to disclosing or producing any information or item
 26   on any ground not addressed in this Protective Order. Similarly, no Party waives
 27   any right to object on any ground to use in evidence of any of the material covered
 28   by this Protective Order.
                                                13
Case 2:20-cv-06315-CBM-JC Document 28 Filed 12/08/20 Page 14 of 16 Page ID #:279




  1            12.3 Filing Protected Material. A Party that seeks to file under seal any
  2   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
  3   orders of the assigned District Judge and Magistrate Judge. If a Party’s request to
  4   file Protected Material under seal is denied by the court, then the Receiving Party
  5   may file the information in the public record unless otherwise instructed by the
  6   court.
  7   13.      FINAL DISPOSITION
  8            After the final disposition of this Action, as defined in Section 4, within 60
  9   days of a written request by the Designating Party, each Receiving Party must return
 10   all Protected Material to the Producing Party or destroy such material. As used in
 11   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 12   summaries, and any other format reproducing or capturing any of the Protected
 13   Material. Whether the Protected Material is returned or destroyed, the Receiving
 14   Party must submit a written certification to the Producing Party (and, if not the same
 15   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 16   (by category, where appropriate) all the Protected Material that was returned or
 17   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 18   abstracts, compilations, summaries or any other format reproducing or capturing any
 19   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 20   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 21   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 22   reports, attorney work product, and consultant and expert work product, even if such
 23   materials contain Protected Material. Any such archival copies that contain or
 24   constitute Protected Material remain subject to this Protective Order as set forth in
 25   Section 4.
 26   ///
 27   ///

 28   ///
                                                 14
Case 2:20-cv-06315-CBM-JC Document 28 Filed 12/08/20 Page 15 of 16 Page ID #:280




  1   14.   VIOLATION
  2         Any violation of this Order may be punished by any and all appropriate
  3   measures including, without limitation, contempt proceedings and/or monetary
  4   sanctions.
  5

  6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  7

  8   DATED: October 27, 2020
  9

 10               /s/
      Paul R. Kiesel, Esq.
 11   D. Bryan Garcia, Esq.
 12   Ashley Conlogue, Esq.
      Renee Valentine, Esq.
 13   Attorneys for Plaintiff Timothy Reeves Neal and Barbara Neal
 14

 15   DATED: December 4, 2020
 16
                  /s/
 17   Thomas C. Hurrell
 18   Diane Martinez
      Faryar Barzin
 19   Attorneys for Defendants County of Los Angeles,
      Travis Kelly, Connor Hoffman, and Ian Walker
 20

 21
      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 22

 23
      DATED: December 8, 2020
 24

 25
      __________/s/______________________
 26   Honorable Jacqueline Chooljian
      United States Magistrate Judge
 27

 28
                                             15
Case 2:20-cv-06315-CBM-JC Document 28 Filed 12/08/20 Page 16 of 16 Page ID #:281




  1                                        EXHIBIT A
  2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3

  4   I,   _____________________________             [print   or   type   full   name],   of
  5   _________________ [print or type full address], declare under penalty of perjury
  6   that I have read in its entirety and understand the Protective Order that was issued
  7   by the United States District Court for the Central District of California on
  8   December 8, 2020 in the case of Timothy Reeves Neal, et al. v. County of Los
  9   Angeles, et al., Case No. 2:20-cv-06315-CBM(JCx). I agree to comply with and to
 10   be bound by all the terms of this Protective Order and I understand and acknowledge
 11   that failure to so comply could expose me to sanctions and punishment in the nature
 12   of contempt. I solemnly promise that I will not disclose in any manner any
 13   information or item that is subject to this Protective Order to any person or entity
 14   except in strict compliance with the provisions of this Order.
 15         I further agree to submit to the jurisdiction of the United States District Court
 16   for the Central District of California for the purpose of enforcing the terms of this
 17   Protective Order, even if such enforcement proceedings occur after termination of
 18   this action. I hereby appoint __________________________ [print or type full
 19   name] of _______________________________________ [print or type full address
 20   and telephone number] as my California agent for service of process in connection
 21   with this action or any proceedings related to enforcement of this Protective Order.
 22   Date: ______________________________________
 23   City and State where sworn and signed: _________________________________
 24

 25   Printed name: _______________________________
 26
 27   Signature: __________________________________
 28
                                                16
